                          UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Samuel S. Max,                                         Case No. 19-cv-1042 (PJS/DTS)

       Plaintiff,

v.                                                     ORDER

Internal Revenue Service (IRS) and
MN Dpeartment of Labor& Industry,

       Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated June 20, 2019. No objections

have been filed to that Report and Recommendation in the time period permitted.

       The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

       IT IS HEREBY ORDERED: this action is DISMISSED WITHOUT PREJUDICE

under Fed. R. Civ. P. 41(b) for failure to prosecute

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 7/18/19                                   s/Patrick J. Schiltz_________________
                                                 Patrick J. Schultz
                                                 United States District Judge
